Exhibit 10.5

 

Schedule

 

Following is the Amendment to the Employment Agreement of Christopher J. Kearney
Regarding Vacation Accrual.

 

Amendments were also executed by each of the following executives.  Each
Amendment is identical to the following Amendment in all respects other than the
parties thereto.  Pursuant to Instruction 2 to Item 601 of Regulation S-K, only
the Agreement with Mr. Kearney is being filed, together with the following
schedule setting forth the names of the parties to the other Agreements.

 

Name

 

Robert B. Foreman

Thomas J. Riordan

Patrick O’Leary

 

 

Amendment to Employment Agreement

Regarding Vacation Accrual

 

 

This shall constitute an amendment to the Employment agreement dated
February 23, 2005 (the “Agreement”) between Christopher J. Kearney (the
“Executive”) and SPX Corporation (“SPX”) pursuant to Section 9 of the Agreement,
and shall be effective as of October 26, 2005.

 

WHEREAS, the Agreement specifies a minimum annual vacation entitlement and
permits the Executive to carry over unused vacation for up to twelve (12)
months; and

 

WHEREAS, the parties wish to cap the maximum permitted accrual at the amount of
the Executive’s annual vacation entitlement on a prospective basis and without
forfeiture of any previously earned and accrued entitlement;

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties agree as follows:

 

Section 4(f) states as follows:

 

Vacation.  The Executive will be entitled to vacation in accordance with the
Company’s vacation policy for senior executive officers, but in no event less
than 5

 

--------------------------------------------------------------------------------


 

weeks per calendar year.  Unused vacation shall be carried over for a period not
in excess of twelve (12) months.

 

Section 4(f) shall be superseded and replaced in its entirety by the following
provision:

 

Vacation.  The Executive will be entitled to vacation in accordance with the
Company’s vacation policy for officers, but in no event less than 5 weeks per
calendar year.  The maximum vacation accrual allowed from year to year and at
any given time will equal Executive’s annual entitlement.  Once the maximum
accrual is reached, Executive will no longer accrue vacation until the unused
amount accrued is below the maximum level allowed.

 

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date first above written.

 

EXECUTIVE ACCEPTANCE

 

        SPX CORPORATION

 

 

 

 

 

 

/s/ Christopher J. Kearney

 

By

:     /s/ Ross B. Bricker

Christopher J. Kearney

 

        Ross B. Bricker

 

 

 

 

 

        Its:

Senior Vice President, Secretary

 

 

 

and General Counsel

 

 

 

 

 

 

 

 

 

 

        Date:

December 21, 2005

 

--------------------------------------------------------------------------------